Name: Council Regulation (EEC) No 1637/87 of 9 June 1987 opening, allocating and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Morocco (1987/1988)
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy
 Date Published: nan

 No L 153/2 Official Journal of the European Communities 13 . 6. 87 COUNCIL REGULATION (EEC) No 1637/87 of 9 June 1987 opening, allocating and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin, falling within subheading ex 22,05 C of the Common Customs Tariff and originating in Morocco (1987/1988) THE , COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, abovementioned quota, and uninterrupted application of the rates laid down for this quota to all imports of the products concerned into the Member States until the quota has been used up ; whereas, having regard to the above principles, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect most accurately the actual development of the market in the products in question, such allocation should be in proportion to the requirements of the Member States, assessed by reference to both the statistics relating to imports of the said products from Morocco over a repre ­ sentative reference period and the economic outlook for the quota period concerned ; Having regard to the proposal from the Commission, Whereas Article 21 of the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco (') stipulates that certain wines having a registered designation of origin, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Morocco, specified in the Agreement in the form of an Exchange of Letters of 12 March 1977 (2), shall be imported into the Community free of customs duties within the limits of an annual Community tariff quota of 50 000 hectolitres ; whereas these wines must be put up in containers holding two litres or less ; whereas the tariff quota in question should therefore be opened for the period 1 July 1987 to 30 June 1988 ; Whereas in this case, however, neither Community nor national statistics showing the breakdown for each of the types of wines in question are available and no reliable estimates of future imports can be made ; whereas, in these circumstances, the quota volume should be allo ­ cated in initial shares, taking into account demand for these wines on the markets of the various Member States : Whereas, pursuant to Article 1 of Council Regulation (EEC) No 449/86 of 24 February 1986 determining the arrangements to be applied by the Kingdom of Spain and the Portuguese Republic to trade with certain third coun ­ tries (3), the provisions applicable by the Kingdom of Spain and the Portuguese Republic to trade with Morocco are subject to the tariff treatment and other trade rules applied to third countries enjoying most-favoured-nation treatment ; whereas, therefore, this Regulation applies only to the Community as constituted on 31 December 1985 ; Whereas, to take account of import trends for the products concerned in the various Member States, the quota amount should be divided into two instalments, the first being allocated among the Member States and the second held as a reserve intended to cover at a later date the requirements of Member States who have used up their initial share ; whereas in order to guarantee some degree of security to importers in each Member State, the first instalment of the Community quota should be fixed at a level which could, in the present circumstances, be 30 % of the quota volume ; Whereas the wines in question are subject to compliance with the free-at-frontier price ; whereas the wines in ques ­ tion may benefit from this tariff quota on condition that Article- 18 of Regulation (EEC) No 337/79 (4), as last amended by Regulation (EEC) No 3805/85 (*), is complied with ; Whereas it is in particular necessary to ensure equal and uninterrupted access for all Community importers to the ¢Whereas the initial shares of the Member States may be used up at different rates ; whereas, in order to take this into account and to avoid a break in continuity, any Member State which has used up almost all of its initial share should draw an additional share from the reserve ; whereas this should be done by each Member State each time one of its additional shares is almost used up, and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission, and the Commission must be in a position to follow the extent to which the quota volume has been used up and inform the Member States thereof ; 0 OJ No L 264, 27. 9 . 1978, p. 2. O OJ No L 65, 11 . 3 . 1977, p. 2. (3) OJ No L 50, 28 . 2. 1986, p. 40. (4) OJ No L 54, 5. 3 . 1979, p. 1 . 0 OJ No L 367, 31 . 12. 1985, p . 39 . 13 . 6. 87 Official Journal of the European Communities No L 153/3 administration of the shares allocated to that economic union may be carried out by any one of its members, Whereas, if at a given date in the quota period a substan ­ tial quantity of its initial share remains unused in any Member State, it is essential that it should return a sig ­ nificant proportion thereof to the reserve, to prevent part of the Community quota remaining unused in one Member State when it could be used in others : HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1987 to 30 June 1988 the customs duty applicable on import into the Community as constituted on 31 December 1985 of the following products shall be suspended at the level and within the limits of a Commu ­ nity tariff quota as follows : Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the Order No CCT heading No Description Amount of tariff quota (hectolitres) Rate of duty (%) 09.1107 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addi ­ tion of alcohol : C. Other :  Wines entitled to one of the following designations of origin : Berkane, Sais, Beni M'Tir, Guerrouane, Zemmour, Zennata of an actual alcoholic strength, not exceeding 15 % vol, in containers holding two litres or less, originating in Morocco 50 000 hectolitres free 2. The wines in question shall be subject to com ­ pliance with the free-at-frontier reference price . The wines in question shall benefit from this tariff quota on condition that Article 18 of Regulation (EEC) No 337/79 is complied with . 3 . Each of these wines, when imported, shall be accompanied by a certificate of designation of origin, issued by the relevant Moroccan authority, in accordance with the model annexed to this Regulation . 3 . The second instalment of the quota, amounting to 35 000 hectolitres, shall constitute the reserve. Article 3 1 . If 90 % or more of a Member State's initial share, as specified in Article 2 (2), or of that share less the portion returned to the reserve where Article 5 has been applied, has been used up, that Member State shall , without delay, by notifying the Commission, draw a second share equal to 1 5 % of its initial share, rounded up were necessary to the next whole number, in so far as the amount in the reserve allows . 2. If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall, in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third. This process shall continue to apply until the reserve is used up. 4. Notwithstanding paragraphs 1 , 2 and 3, Member States may draw smaller shares than those fixed in these paragraphs if there is reason to believe that those fixed might not be used up. They shall inform the Commission of their grounds for applying this paragraph. Article 2 1 . The tariff quota laid in Article 1 shall be divided into two instalments . 2. A first instalment of the quota shall be allocated among the Member States ; the shares which, subject to Article 5, shall be valid up to 30 June 1988, shall be as follows : (hectolitres) Benelux 2 400 Denmark 1 410 Germany 3 000 Greece 570 France 2 790 Ireland 1 020 Italy 1 410 United Kingdom 2 400 No L 153/4 Official Journal of the European Communities 13 . 6 . 87 Article 4 The additional share drawn pursuant to Article 3 shall be valid until 30 June 1988 . Article 5 Member States shall return to the reserve, not later than 1 April 1988 , such unused portion of their initial share which, on 15 March 1988 , is in excess of 20 % of the initial amount. They may return a greater quantity if there are grounds for believing that this quantity might not be used in full . Member States shall notify the Commission, not later than 1 April 1988 , of the total imports of the products concerned effected under the Community quotas up to and including 15 March 1988 , and, where appropriate, the proportion of their initial share that they are returning to the reserve . Article 6 The Commission shall keep an account of the shares opened by Member States pursuant to Articles 2 and 3 and, as soon as it has been notified, shall inform each Member State of the extent to which the reserve has been used up. It shall notify the Member States, not later than 5 April 1988 , of the state of the reserve after quantities have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which uses up the reserve is limited to the balance available and, to this end, shall specify the amount thereof to the Member State making the final drawing. Article 7 1 . Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their aggregate shares in the Community quota. 2. Member States shall ensure that importers of the products concerned have free access to the shares allocated to them. 3 . The Member States shall charge the imports of the products concerned against their share as and when the products are entered with customs authorities for free circulation . 4. The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against theif Shares . Article 9 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is obeserved. Article 10 This Regulation shall enter into force on 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 June 1987. For the Council The President H. DE CROO ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  - ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 1 .  Exporter  Exportateur 2.  Number  Numero 00000 3 . (Name of authority guaranteeing the designation of origin  Nom de l'organisme garantissant la denomination d'origine) 4 .  Consignee  Destinataire 5 . CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE 6 .  Means of transport  Moyen de transport 7 . (Designation of origin  Nom de la denomination d'origine)  Place of unloading  Lieu de -8. dÃ ©chargement 9 .  Marks and numbers, number and 10. 11 . kind of packages  Marques et numÃ ©ros, nombre et nature des colis Gross weight Poids brut Litres Litres 12 .  Litres ( in words)  Litres (en, lettres) 13 .  Certificate of the issuing authority  Visa de l'organisme Ã ©metteur 14 .  Customs stamp  Visa de la douane (See the translation under No 15  Voir traduction au n0 15) 15 . We hereby certify that the wine described in this certificate is wine produced within the wine district of and is considered by Moroccan legislation as entitled to the designation of origin ' The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de et est reconnu , suivant la loi maro ­ caine , comme ayant droit Ã la dÃ ©nomination d'origine « ». L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinique . is. n (') Space reserved for additional details given in the exporting country . P ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur.